J-S01013-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :     IN THE SUPERIOR COURT OF
                                               :          PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    JADE BURNITSKIE                            :
                                               :
                       Appellant               :     No. 482 MDA 2021

         Appeal from the Judgment of Sentence Entered March 23, 2021
    In the Court of Common Pleas of Lackawanna County Criminal Division at
                       No(s): CP-35-CR-0000419-2020


BEFORE:      BOWES, J., NICHOLS, J., and COLINS, J.*

MEMORANDUM BY BOWES, J.:                           FILED: JANUARY 13, 2022

        Jade Burnitskie appeals from the judgment of sentence of one year of

probation imposed after she pled guilty to one count of neglect of animals. In

this Court, Donna M. De Vita, Esquire, has filed an application to withdraw as

Appellant’s counsel and brief pursuant to Anders v. California, 386 U.S. 738

(1967), and Commonwealth v. Santiago, 978 A.2d 349 (Pa. 2009). We

deny counsel’s application to withdraw and order additional briefing.

        The trial court offered the following summary of the case’s history.

              On March 9, 2020, through criminal information, the
        Commonwealth charged Appellant with the following offenses:
        aggravated cruelty to animals—torture, neglect of animals,
        vaccination against rabies required - proof of vaccination, and
        application dog license fees/penalties, stemming from a witness
        report of a neglected dog in an abandoned residence. Based upon
        the witness report, Officer Gullone of Scranton Animal Control
____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-S01013-22


     responded to the residence and interviewed the witness. The
     witness held an interest in purchasing and fixing the property and
     through his observations saw a female dog run away from the
     vacant residence and across the street. The witness recovered
     the dog. Upon recovery, the dog displayed obvious signs of
     prolonged neglect, undernourishment, hair loss, large adult flea
     infestation, severe weight loss, skin sores, and dried blood on her
     paws requiring veterinarian intervention.        The witness also
     overheard the presence of another dog within the unhabitable
     residence. Upon investigation, Officer Gullone discovered garbage
     and feces covering the floor of the residence. He saw that the
     residence lacked utilities, especially heat, and identified a bucket
     being used as a toilet. He noted a large hole within the residence
     caused by apparent animal scratching.           Later, a neighbor
     identified Appellant as a person inhabiting the residence. The
     neighbor noted that Appellant held a business “watching dogs,”
     wherein Appellant would house the dogs within the unsanitary
     vacant residence for several hours unattended and neglected,
     without access to food, water or heat.

           To that end, Officer Gullone interviewed Appellant, who
     denied any mistreatment of the female dog. Appellant claimed
     that the dog had been missing for two weeks, but never reported
     the dog missing. Afterwards, Appellant became accusatory of the
     Officer and uncooperative.     Within nine days of receiving
     veterinary treatment and access to food and water, the female
     dog gained approximately ten pounds.

            Subsequently, on September 9, 2020, Appellant pled guilty
     to one count of neglect of animals, graded as a misdemeanor of
     the third degree. Pursuant to the guilty plea, Appellant agreed to
     surrender all dogs within her possession as well as relinquish any
     contact with animals during her period of supervision and
     reimburse any veterinary expenses incurred. Accordingly, th[e
     trial] court requested completion of a presentence investigation
     report. [Appellant filed a presentence motion to withdraw her
     guilty plea, which the trial court denied after a hearing.] Upon
     thorough review of the presentence investigation report, as well
     as consideration of the Sentencing Guidelines, including the
     characteristics and history of Appellant, th[e trial] sentenced
     Appellant to one year probation on March 23, 2021. Appellant did
     not file any post-sentence motions, however on April 14, 2021,
     Appellant filed a timely notice of appeal to the Pennsylvania
     Superior Court.

                                    -2-
J-S01013-22



Trial Court Opinion, 9/22/21, at 1-3 (cleaned up). Thereafter, both Appellant

and the trial court complied with Pa.R.A.P. 1925.

      In this Court, rather than file a brief advocating on Appellant’s behalf,

counsel filed both an Anders brief and a petition seeking leave to withdraw

as counsel. Consequently, the following legal principles guide our review:

             Direct appeal counsel seeking to withdraw under Anders
      must file a petition averring that, after a conscientious
      examination of the record, counsel finds the appeal to be wholly
      frivolous. Counsel must also file an Anders brief setting forth
      issues that might arguably support the appeal along with any
      other issues necessary for the effective appellate presentation
      thereof . . . .

             Anders counsel must also provide a copy of the Anders
      petition and brief to the appellant, advising the appellant of the
      right to retain new counsel, proceed pro se or raise any additional
      points worthy of this Court’s attention.

             If counsel does not fulfill the aforesaid technical
      requirements of Anders, this Court will deny the petition to
      withdraw and remand the case with appropriate instructions (e.g.,
      directing counsel either to comply with Anders or file an
      advocate’s brief on Appellant’s behalf). By contrast, if counsel’s
      petition and brief satisfy Anders, we will then undertake our own
      review of the appeal to determine if it is wholly frivolous.

Commonwealth v. Wrecks, 931 A.2d 717, 720-21 (Pa.Super. 2007)

(citations omitted). Our Supreme Court has further detailed counsel’s duties

as follows:

      [I]n the Anders brief that accompanies court-appointed counsel’s
      petition to withdraw, counsel must: (1) provide a summary of the
      procedural history and facts, with citations to the record; (2) refer
      to anything in the record that counsel believes arguably supports
      the appeal; (3) set forth counsel’s conclusion that the appeal is
      frivolous; and (4) state counsel’s reasons for concluding that the
      appeal is frivolous. Counsel should articulate the relevant facts of

                                      -3-
J-S01013-22


        record, controlling case law, and/or statutes on point that have
        led to the conclusion that the appeal is frivolous.

Santiago, supra at 361.

        Based upon our examination of counsel’s petition to withdraw and

Anders brief, we conclude that counsel has substantially complied with the

technical requirements set forth above.1 As required by Santiago, counsel

set forth the case history with citations to the record, referred to an issue that

arguably supports the appeal, stated her conclusion that the appeal is

frivolous, and cited case law which supports that conclusion. See Anders

brief at 5-11. Therefore, we now proceed “‘to make a full examination of the

proceedings and make an independent judgment to decide whether the appeal

is in fact wholly frivolous.’” Commonwealth v. Flowers, 113 A.3d 1246,

1249 (Pa.Super. 2015) (quoting Santiago, supra at 354 n.5).

        The issue arguably supporting an appeal cited by Appellant’s counsel is

whether the trial court imposed a harsh and unreasonable sentence. Anders

brief at 4. In reviewing the question, we bear in mind the following:

        An appellant is not entitled to the review of challenges to the
        discretionary aspects of a sentence as of right. Rather, an
        appellant challenging the discretionary aspects of his sentence
        must invoke this Court’s jurisdiction. We determine whether the
        appellant has invoked our jurisdiction by considering the following
        four factors:

              (1) whether appellant has filed a timely notice of
              appeal; (2) whether the issue was properly preserved
              at sentencing or in a motion to reconsider and modify
              sentence; (3) whether appellant’s brief has a fatal
____________________________________________


1   Appellant did not file a response to counsel’s petition.

                                           -4-
J-S01013-22


              defect [pursuant to] Pa.R.A.P. 2119(f); and (4)
              whether there is a substantial question that the
              sentence appealed from is not appropriate under the
              Sentencing Code.

Commonwealth v. Lucky, 229 A.3d 657, 663–64 (Pa.Super. 2020) (cleaned

up).

       Here, Appellant timely filed a notice of appeal, but, as noted by the trial

court and counsel, she did not preserve the issue by raising it at the

sentencing proceeding or filing a motion to modify sentence.2 See Trial Court

Opinion, 9/22/21, at 4; Anders brief at 6. Therefore, we agree with counsel

that a challenge to the discretionary aspects of Appellant’s sentence is

frivolous.   See Commonwealth v. Tukhi, 149 A.3d 881, 888 (Pa.Super.

2016) (“Appellant did not raise the issue at his sentencing hearing, nor did he

file a motion to modify the sentence imposed. Therefore, he has waived this

issue for failing to preserve it. An issue that is waived is frivolous.”).

       We next conduct a “simple review of the record to ascertain if there

appear[s] on its face to be arguably meritorious issues that counsel,

intentionally or not, missed or misstated.” Commonwealth v. Dempster,

187 A.3d 266, 272 (Pa.Super. 2018) (en banc). We do so mindful of the fact

that “[a] plea of guilty constitutes a waiver of all nonjurisdictional defects and



____________________________________________


2  We observe that Appellant was represented by a different attorney from the
Lackawanna County Public Defender’s Office for the guilty plea and
sentencing. Attorney De Vita’s first appearance in this case was through the
filing of Appellant’s Pa.R.A.P. 1925(b) statement.

                                           -5-
J-S01013-22


defenses and waives the right to challenge anything but the legality of the

sentence and the validity of the plea.” Commonwealth v. Luciani, 201 A.3d

802, 806-07 (Pa.Super. 2018).

      As noted by counsel in her brief, Appellant challenged the validity of her

plea through a pre-sentence motion to withdraw the guilty plea.        Therein,

Appellant asserted that her plea was involuntary, “as it was made under

duress based on time constraints and insufficient access to discuss the case

with . . . counsel due to COVID-19 restrictions.” Motion to Withdraw Guilty

Plea, 11/30/20, at ¶ 17. Appellant further contended that she was innocent

of the offense. Id. at ¶ 16. The trial court denied the motion after a hearing,

finding that she had failed to offer a sufficient reason to withdraw the plea.

See Order, 3/17/21 at 1 n.1.

      The decision to grant or deny a motion to withdraw a plea is within the

discretion of the trial court and will not be overturned absent an abuse of that

discretion. See Commonwealth v. Norton, 201 A.3d 112, 120 (Pa. 2019).

Such discretion “is not unfettered,” and “must be informed by the law, which,

for example, requires courts to grant these motions liberally, and to make

credibility determinations that are supported by the record.”       Id. at 121

(cleaned up). While a bare, implausible assertion of innocence does not per

se mandate allowance to withdraw a plea, “any demonstration by a defendant

of a fair-and-just reason will suffice to support a grant, unless withdrawal




                                     -6-
J-S01013-22


would work substantial prejudice to the Commonwealth.” Commonwealth

v. Carrasquillo, 115 A.3d 1284, 1285, 1292 (Pa. 2015).

      Given the limited nature of the issues available to Appellant in this

appeal, we conclude that counsel has failed to comply with her duties under

Anders in failing to explain why an appeal challenging the denial of her

presentence motion to withdraw the plea would be wholly frivolous. The issue

certainly stands out as one susceptible to a good-faith argument far more than

the waived challenge to Appellant’s sentence that counsel chose to address.

We are not, at this stage, of a mind that Appellant is entitled to relief on this

claim. However, we conclude that it is one that counsel missed and must be

addressed to ensure that Appellant’s constitutional right to counsel has been

fully respected.

      Consequently, we deny Attorney De Vita’s application to withdraw and

instruct counsel to, within thirty days, file either (1) another application to

withdraw and a new Anders brief explaining why an appeal challenging the

denial of Appellant’s presentence motion to withdraw her guilty plea would be

wholly frivolous, or (2) an advocate’s brief arguing that the trial court abused

its discretion in denying the withdrawal motion.      The Commonwealth shall

have thirty days thereafter to file a response.

      Application of Donna M. De Vita, Esquire, to withdraw as counsel is

denied. New briefs are ordered. Panel jurisdiction is retained.

      Judge Colins joins this Memorandum.


                                      -7-
J-S01013-22


     Judge Nichols concurs in the result.




                                   -8-